Citation Nr: 1528907	
Decision Date: 07/06/15    Archive Date: 07/15/15

DOCKET NO.  11-25 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to increases in the ratings for a low back disability, rated 10 percent prior to July 28, 2014 and 20 percent from that date.

2.  Entitlement to a rating in excess of 10 percent for a right shoulder disability.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

S. Stanley, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from April 1979 to February 2000 and from October 2005 to May 2007.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Portland, Oregon Department of Veterans Affairs (VA) Regional Office (RO) which granted service connection for mechanical low back strain with mechanical sciatica rated at 10 percent, effective April 2, 2009, and granted service connection for right shoulder supraspinatus chronic tendinosis rated at 10 percent, effective April 2, 2009.  

The case was remanded in June 2014 for further development.  A November 2014 rating decision increased the rating for the Veteran's service-connected low back disability to 20 percent, effective July 28, 2014.  This appeal has been reassigned to the undersigned.


FINDINGS OF FACT

1.  Prior to July 28, 2014, the Veteran's low back disability is not shown to be manifested by limitation of forward flexion to 60 degrees or less; combined range of motion (ROM) limited to 120 degrees or less; muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour; ankylosis of the spine, or incapacitating episodes of disc disease having a total duration of at least two weeks during a 12-month period; separately ratable neurological symptoms were not shown.

2.  From July 28, 2014, the Veteran's low back disability is not shown to have been manifested by forward flexion of 30 degrees or less or ankylosis of the entire thoracolumbar spine; incapacitating episodes of disc disease are not shown; separately ratable neurological symptoms are not shown.

3.  At no time during the appeal period is the Veteran's service-connected right shoulder disability shown to have been manifested by impairment of the humerus, clavicle, or scapula, or limitation of motion at the shoulder level.


CONCLUSIONS OF LAW

1.  Ratings for the Veteran's low back disability in excess of 10 percent prior to July 28, 2014, and/or in excess of 20 percent from that date are not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.21, 4.40, 4.45, 4.71a; Diagnostic Code (Code) 5237 (2014).

2.  A rating in excess of 10 percent is not warranted for the Veteran's right shoulder disability.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.40, 4.45, 4.59, 4.71a; Diagnostic Code (Code) 5201 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As the rating decision on appeal granted service connection and assigned a disability rating and effective date for the awards, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  The case was most recently readjudicated by a November 2014 supplemental statement of the case (SSOC). 38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006). 

The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  She was afforded VA examinations in January 2010, June 2011, and July 2014.  The Board finds the examination reports adequate for rating purposes as they note all findings needed to adjudicate the claims.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide these matters, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining, including regarding degree of disability, is resolved in favor of the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3. 

Where an appeal is from the initial rating assigned with the award of service connection for a disability, the entire history of the disability must be considered and, if appropriate, separate "staged" ratings may be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on ROM measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability, and incoordination. A finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997) (citing 38 C.F.R. § 4.40 ).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Pain, in and of itself, that does not result in additional functional loss does not warrant a higher rating; the Court held that pain alone does not constitute function loss, but is just one fact to be considered when evaluating functional impairment.  Id.

Low Back Disability

Under the General Rating Formula for Diseases of the Spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply: A 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height. A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine. A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent rating is warranted for unfavorable ankylosis of the entire spine. 

Notes following the General Rating Formula criteria provide the following: Associated objective neurological abnormalities are to be rated separately, under an appropriate diagnostic code.  For purposes of VA compensation, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a.

Intervertebral disc syndrome (IVDS) is rated under either the General Rating Formula or the Formula for Rating IVDS Based on Incapacitating Episodes (Formula for Rating IVDS); whichever is more favorable to the Veteran.  38 C.F.R. § 4.71a , Code 5243.  A 10 percent rating is warranted for incapacitating episodes having a total duration of at least one week, but less than two weeks, during the past 12 months.  A 20 percent rating is warranted for incapacitating episodes having a total duration of at least two weeks, but less than four weeks, during the past 12 months.  A 40 percent rating is warranted for incapacitating episodes having a total duration of at least four weeks, but less than six weeks, during the past 12 months. A 60 percent (maximum) rating is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  Note (1) following Code 5243 provides that an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Code 5243 and Note 1 following. 

On January 2010 VA examination, the Veteran reported that she experienced low back pain in service which would come and go and is helped with massage, and that she had not had any incapacitating episodes over the previous 12 months.  On examination, the Veteran's gait was symmetric and balanced with some obvious guarding mostly when standing and moving when sitting.  There was perilumbar muscle stiffness and tenderness L2-5 with moderate/severe sacroiliac fossa tenderness.  Patrick's sign and Gaenslen's test for sacroiliac disease was moderately positive bilaterally.  There was guarding, straight leg raising test was negative, and deep palpitation and stretch test for sciatic mechanical impingement or radicular findings was positive bilaterally.  After 3 repetitions, forward flexion was to 70 degrees, extension was to 30 degrees, bilateral lateral flexion was to 30 degrees, rotation was to 30 degrees, and repetition did not reveal pain, excessive fatigability, incoordination, or weakened movements.  

On June 2011 VA examination, the Veteran reported that there had not been a great change in her orthopedic conditions since her last VA examination.  On examination, the Veteran's gait was symmetric and balanced with some obvious guarding mostly when standing and moving from sitting.  There was perilumbar muscle stiffness and tenderness L2-5, testing for sacroiliac disease was moderately positive bilaterally, straight leg raising test was negative, deep palpitation and stretch test were positive bilaterally, and there was guarding.  After repeated movements, forward flexion was to 80 degrees, extension was to 30 degrees, lateral flexion was to 30 degrees, rotation was to 30 degrees and there was no functional loss noted on repeated movement. 

On July 2014 VA examination, the examiner noted a diagnosis of lumbosacral strain with no radiculopathy, no neurological abnormalities and no post-traumatic changes.  The Veteran reported that she can walk up to 5 miles, can stand for up to 50 minutes, can climb 10 flights of stairs, lift 40 pounds, drive for 2 hours, and that she has not received treatment for her back in the past 2 years.  She reported daily low back pain which worsened after sitting for 1 hour or walking over 15 minutes; she denied radiation of pain.  Her gait was symmetrical and there was no localized tenderness or deformity.  Forward flexion was to 60 degrees with evidence of pain at the end of the range, extension was to 30 degrees with no evidence of pain, lateral flexion was to 30 degrees with no evidence of pain, and rotation was to 30 degrees with no evidence of pain.  After repetitive testing, flexion was to 60 degrees, extension was to 30 degrees, right lateral flexion was to 30 degrees, left lateral flexion was to 25 degrees, and bilateral rotation was to 30 degrees.  The examiner noted functional loss as pain on movement.  There was no muscle spasm resulting in abnormal gait, and there was no guarding.  Muscle strength, reflex, sensory, and radiculopathy testing were all normal.  The examiner noted that the Veteran's back disability does not affect her ability to work.  

August 2014 VA X-rays showed there are degenerative arthritic changes at L5-S1 with loss of height of the intervertebral disc space and osteophyte formation.  The impression was degenerative arthritic changes, primarily at L5-S1.  

As noted above, the Veteran's low back disability is currently rated 10 percent prior to July 28, 2014, and 20 percent from that date.  The Board finds that prior to July 28, 2014, the Veteran's low back disability was not shown to be manifested by symptoms that more closely approximated the criteria for a higher (20 percent) rating.  During that period, thoracolumbar forward flexion was consistently greater than 60 degrees and combined ROM was greater than 120 degrees (even with consideration of restrictions due to pain and use).  There is no evidence that the spine was ankylosed.  Additional factors that could provide a basis for an increase have also been considered; however, it is not shown that prior to July 28, 2014, the Veteran had any functional loss not encompassed by a 10 percent rating.  Significantly, the January 2010 and June 2011 VA examiners did not find any additional impairment due to pain on movement and limitation of motion of function on repetitive use.  Furthermore, the evidence does not show that the Veteran had incapacitating episodes of disc disease having a total duration of at least two weeks during any 12-month period.  Consequently, a rating in excess of 10 percent is not warranted prior to July 28, 2014.

From July 28, 2014, the Veteran's low back disability is not shown to have been manifested by symptoms that more closely approximate the criteria for a higher (40 percent) rating.  At no time is the thoracolumbar spine shown to have been ankylosed or forward flexion limited to 30 degrees.  Further, there is no evidence of additional functional loss not encompassed by the 20 percent rating assigned from July 28, 2014.  Incapacitating episodes of disc disease were not reported.  

The Board notes that VA treatment records and examinations have not shown neurological symptoms (to include lower extremity numbness or tingling and/or bladder problems) and no such symptoms are alleged.  Additionally, at the most recent July 2014 VA examination, all muscle and sensory testing was normal.  Thus, separate compensable ratings for neurological manifestations of the Veteran's low back disability are not warranted.  Accordingly, a rating in excess of 20 percent is not warranted from July 28, 2014.

Right Shoulder

The Veteran's right shoulder disability is rated 10 percent by analogy to Code 5024 (and under the provisions of 38 C.F.R. § 4.59), which provides for a 10 percent rating where there is painful motion, but the disability does not meet the schedular criteria for the minimum (20 percent) evaluation based on limitation of motion (under Code 5201).  Under Code 5201, the minimum schedular rating of 20 percent is warranted where there is limitation of motion of an arm at the shoulder level. 

The Board will consider all criteria that would provide for a rating in excess of 10 percent. Notably, Codes 5200 (ankylosis), 5202 (humerus impairment), and 5203 (clavicle or scapula impairment) require pathology and symptoms not shown in this case, and rating under those Codes would be inappropriate.

A November 2001 VA treatment record shows that the Veteran sought treatment for right shoulder problems.  There was some crepitation with movement with most of the pain over the anterior acromioclavicular joint in the supraspinatus insertion.  There was minimal give way versus resistance with abduction; otherwise range of motion was within normal limits.

On January 2010 VA examination, the Veteran reported that she injured her right shoulder in service and that it has continued to bother her and since worsened.  On examination, there was no obvious gross external anatomical deformity.  The supraspinatus tendon was intact and strength against resistance testing was normal.  Abduction was to 170 degrees, forward flexion was to 160 degrees, internal rotation was to 90 degrees, external rotation was to 90 degrees, and repeated movements did not reveal pain, incoordination, excessive fatigability, flares, or weakened movements.  The examiner diagnosed right shoulder supraspinatus chronic tendinosis with loss of strength or movement. 

On June 2011 VA examination, the Veteran reported no significant changes from her previous January 2010 orthopedic VA examination.  She reported being able to perform all instrumental and physical activities of daily living.  On examination, the supraspinatus tendon was intact and strength against resistance was 5 out of 5.  Abduction was to 160 degrees, forward flexion was to 160 degrees, internal rotation was to 90 degrees, external rotation was to 90 degrees and repeated movements did not reveal pain, incoordination, excessive fatigability, flares, or weakened movement.  

June 2011 VA treatment records show the Veteran continued to seek treatment for right shoulder pain and reported that she began experiencing right shoulder problems around 1993.  She noted that she has a history of chronic pain in her right shoulder and some numbness on the backs of her hands (which was considered to be related to carpal tunnel syndrome).  July 2011 X-rays showed a normal shoulder.

On July 2014 VA examination, the examiner noted a diagnosis of chronic myofascial pain of the right shoulder.  The Veteran reported that she is currently employed as a Chief Financial Officer of a rural health clinic and experiences daily right shoulder pain and pain in the right side of her neck.  She denied radiation of pain down her right arm.  She reported she can lift 40 pounds from the floor and lift 1 quart above her head, though noted that her pain worsened when lifting 1 quart above her shoulders.  On examination, there was diffuse tenderness of the right posterior trapezoid from right lateral neck to posterior tip of her shoulder across her right scapula to her mid back.  Forward flexion was to 160 degrees, abduction was to 150 degrees with pain at the end of the range, and internal and external rotation was to 90 degrees.  The examiner noted there was no additional limitation due to pain, weakness, fatigability, or incoordination due to repetitive motion.   Functional loss was noted as less movement than normal and pain on movement.  Muscle strength and rotator cuff condition testing was normal and the examiner noted that her right shoulder disability does not restrict her current job as a financial officer.

VA examinations throughout the appeal period have shown that the Veteran's forward flexion and abduction have been well above 90 degree (or shoulder level). On all VA examinations, forward flexion and abduction have all be to at least 160 degrees.  In short, the evidence does not show, nor does the Veteran allege, that he has, or at any time during the period for consideration has had, limitation of arm motion at the shoulder level.  The Board notes that the Veteran has reported that she experiences painful motion; however, such limitation is accounted for by the 10 percent rating currently assigned.  See Deluca, 8 Vet. App. at 202.  Accordingly, a rating in excess of 10 percent under Code 5201 is not warranted.


Extraschedular Considerations

The Board has also considered whether referral of this claim for extraschedular consideration is warranted.  There is no objective evidence of symptoms of or impairment due to the Veteran's right shoulder and low back disabilities that are not encompassed by the schedular rating assigned.  As noted above, (the basis for) the impairment alleged by the Veteran is contemplated by the 10 percent rating currently assigned for the right shoulder and by the 20 percent rating currently assigned for her low back disability.  Therefore, the schedular criteria are not inadequate, and referral for extraschedular consideration is not warranted.  38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008).

Finally, the Veteran reported at the July 2014 VA examination that she is currently employed as a financial officer with a local health clinic and reported being able to perform all daily living activities.  Accordingly, the matter of entitlement to a total rating based on individual unemployability is not raised by the record.  See Rice v. Shinseki, 22 Vet. 447 (2009).


ORDER

The appeal seeking ratings for a low back disability in excess of 10 percent prior to July 28, 2014 and/or in excess of 20 percent from that date is denied. 

The appeal seeking a rating in excess of 10 percent for a right shoulder disability is denied. 



____________________________________________
M. C. Graham
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


